Citation Nr: 1605866	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-26 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for headaches, claimed as migraine headaches.

2.  Whether new or material evidence has been received to reopen a previously denied claim for service connection for eczematous rash on the bilateral wrist, forearms, and trunk, also claimed as a skin condition.

3.  Entitlement to a disability rating in the excess of 10 percent prior to February 8, 2014, and in excess of 30 percent from February 8, 2014,for an irritable bowel syndrome (IBS).  

4.  Entitlement to a disability rating in excess of 30 percent prior to February 10, 2014, and in excess of 50 percent from February 10, 2014, for posttraumatic stress disorder (PTSD) with a depressive disorder not otherwise specified and alcohol abuse.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) as due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) from April 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran filed a notice of disagreement (NOD) for the April 2010 rating decision in May 2010 and for the November 2010 rating decision in November 2010.  A statement of the case (SOC) was provided for both decisions in August 2013.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in August 2013.

The Veteran was provided with a Board hearing before the undersigned Veterans Law Judge via live video teleconference on September 2015.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

In September 2015, the Veteran submitted additional lay statements that were accompanied by a signed waiver of consideration by the RO.  As such, these statements have been considered accordingly.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that, at the 2015 Board hearing, the Veteran has asserted that he is not employable by reason of his service-connected disabilities, as he is no longer employed, in part, due to his PTSD.  In light of Rice, the Board may infer a claim for a TDIU due exclusively to the service-connected disabilities because all of the currently appealed underlying disabilities (for increased ratings) are at issue in this appeal.

The issues of entitlement to earlier effective dates for the Veteran's grants of service connection for PTSD and IBS have been raised by the record in an August 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a disability rating in excess of 30 percent prior to February 10, 2014, and in excess of 50 percent from February 10, 2014, for PTSD with a depressive disorder not otherwise specified and alcohol abuse, entitlement to a TDIU, and entitlement to service connection for a headache disability and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for headaches in October 2005.  In a May 2007 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal with in one year and the May 2007 rating decision was finalized in May 2008.  Thus the May 2007 decision is the last final rating decision with regard to the Veteran's claim for headaches and new and material evidence is thus required to reopen.
 
 2.  The evidence added to the record since the final May 2007 rating decision is not cumulative or redundant of the evidence of record on file at the time and raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.

3.  The Veteran filed a claim for service connection for a skin disability in October 2005.  In a November 2006 rating decision, the RO denied service connection.  The Veteran filed a NOD in November 2006 and was provided with a SOC in February 2007 continuing the denial.  The Veteran did not perfect his appeal with the timely submission of a VA Form 9 and, thus, the appeal expired for failure to prosecute.  The Veteran also did not submit any additional evidence or an intention to appeal with in one year and the November 2006 rating decision was finalized in November 2007.  Thus the November 2006 decision is the last final rating decision with regard to the Veteran's claim for a skin disability and new and material evidence is thus required to reopen.
 
 4.  The evidence added to the record since the final November 2006 rating decision is not cumulative or redundant of the evidence of record on file at the time and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disability.

5.  Throughout the entire appeals period, the probative evidence of records reveals that the Veteran's symptoms of IBS included severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied the Veteran's claim of entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
 2.  New and material evidence has been received to reopen the claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
3.  The November 2006 rating decision that denied the Veteran's claim of entitlement to service connection for a skin disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
 4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria are met for an initial evaluation of 30 percent, but no higher, throughout the period of appeal for IBS.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102  3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In regard to the Veteran's new and material claims, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, the Board finds that VA's duty to notify has been satisfied. 

The Board also finds that VA's duty to assist the Veteran has been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's VA outpatient treatment records have been obtained and associated with the claims file.  However, the RO determined as detailed in a March 2005 memorandum that the Veteran's service treatment records (STRs) are unavailable.  Therefore, VA has a heightened duty to assist the Veteran in developing her claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  Here, it appears that VA has adequately discharged its duty to locate alternate records and, as such, the Board shall carefully consider the benefit-of-the-doubt rule in adjudicating the Veteran's claim.

VA provided the Veteran with examinations in December 2008 and February 2014.  The Board concludes that these examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, including its effects on his occupation.  There is no indication in the record that additional evidence is available which is relevant to the currently appealed claim.  See Pelegrini, 18 Vet. App. at 121-22.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for an increased evaluation for his IBS and whether he had submitted new and material evidence to reopen his claims for a skin disability and a headache disability, and the Veteran volunteered his subjective symptoms and employment history during the period under consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that where, as here, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous.'  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's IBS is rated as 10 percent disabling prior to February 8, 2014 and 30 percent thereafter by analogy under the diagnostic code for irritable colon syndrome.  38 C.F.R. § 4.114, Diagnostic Code 7319.  Because there is no specific code for IBS, such disability is rated by analogy under the code for "irritable colon syndrome."  Id.  Analogous codes are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27.  A 10 percent evaluation is warranted for symptoms which are moderate; frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  A 30 percent evaluation is warranted for symptoms which are severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.  The 30 percent evaluation is the highest rating available for this condition.  Id.

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Headaches

The Veteran initially filed a claim for service connection for headaches in October 2005.  The evidence at the time of the adjudication of the Veteran's claim in a May 2007 rating decision consisted of the Veteran's statements and a memorandum noting that service treatment records were unavailable.  The May 2007 rating decision denied that claim on the basis that there was no showing of any current disability or in-service incurrence.  The Veteran was notified of the decision on May 4, 2007.  He had until May 4, 2008 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until May 2010, over 2 years after the deadline.  Therefore, the May 2007 rating decision became final. 

Since the May 2007 rating decision was finalized, the Veteran has submitted additional statements; current treatment records showing treatment for headaches, but no discussion of etiology to military service, and a VA examination showing a current diagnosis of mixed type tension and migraine headaches with a likely relationship to service-connected depression.  These statements and treatment records and examination are new because they had not been previously considered.  They are also material because they address the issue of the existence of a current disability and the potential for a nexus.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for headaches is reopened.

Skin

The Veteran initially filed a claim for service connection a skin disability in October 2005.  The evidence at the time of the adjudication of the Veteran's claim in a November 2006 rating decision consisted of the Veteran's statements, a memorandum noting that service treatment records were unavailable, and the results of a September 2006 VA examination.  The November 2006 rating decision denied that claim on the basis that there was no showing of any etiological relationship of the Veteran's currently diagnosed eczematous rash.  The Veteran was notified of the decision on November 9, 2006.  He had until November 9, 2007 to submit additional evidence or an intention to appeal.  Although the Veteran submitted a NOD on November 2006 and was provided with a SOC on February 2007, the Veteran never perfected his appeal with the timely submission of a VA Form 9 and, thus, the appeal expired due to a failure to prosecute.  The Veteran did not submit any other new evidence or claim until May 2010, over 3 years after the deadline.  Therefore, the November 2006 rating decision became final. 

Since the March 1996 rating decision was finalized, the Veteran has submitted additional statements, suggesting an in-service onset for this condition, as well as additional VA outpatient treatment records showing treatment for it and a July 2010 VA examination, which found that the Veteran had a diagnosis of chronic dermatitis, but did not discuss etiology.  These statements and treatment records are new because they had not been previously considered.  They are also material because they address the issue of the existence of the potential for a nexus via an in-service onset of symptoms and their continuation to present.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for a skin disability is reopened.

IBS

The Veteran contends that his IBS is worse than reflected by current evaluation of 10 percent disabling prior to February 8, 2014.  In regard to his evaluation of 30 percent disabling thereafter, the Veteran indicated at his 2015 Board hearing that he understood that the 30 percent evaluation was the highest available, but still desired consideration of a higher evaluation.

A review of the Veteran's outpatient treatment records reflect that he has been diagnosed and treated for IBS since October 2007.  In particular, at the time of the Veteran's October 2007 diagnosis, it was noted that was suffering from symptoms of severe diarrhea and alternating constipation.  These findings are reflected in the Veteran's subsequent treatment records, as well as his lay statements and Board testimony of record, in which he has stated that he goes through cycles of  severe diarrhea followed by cycles of constipation over several days.

The Veteran was provided with a VA examination in December 2008.  Upon review of the claims file, subjective interview, and objective testing, the VA examiner diagnosed the Veteran with IBS.  The examiner noted that the Veteran experiences  chronic diarrhea with daily abdominal cramping, bowel urgency, and frequent bowel movements.  There was no constipation noted,  but there is diarrhea 1-4 times daily.

The Veteran was provided with an additional VA examination in February 2014.  At that examination, he complained of 3 to 4 episodes of diarrhea per day, with alternating diarrhea and constipation.  He also complained of occasional episodes of bowel disturbance, with abdominal distress.  Additionally, the Veteran was noted to have exacerbations of his intestinal condition, with abdominal cramping.  Sometimes, using the restroom gives him some relief, but at other times it does not.

Based on the foregoing, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a 30 percent disability rating throughout the entire appeals period.  The Board finds that this characterization of the level of severity of the Veteran's IBS is consistent with the clinical findings at the 2014 VA examination, as well as the Veteran's statements and outpatient treatment records.  Although, the results of the December 2008 VA examination did not note that the Veteran had symptoms of alternating constipation with his diarrhea, it appears that such finding was not adequately based upon the evidence of record at the time, as the VA examiner noted that he had reviewed the Veteran's medical records, but neglected to note his treatment for IBS included alternating constipation beginning in October 2007.  Therefore, this assertion was based upon an inaccurate factual premise, as the Veteran's service treatment records do show that he was actually being treated for alternating diarrhea and constipation in the treatment of his IBS.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has no probative value).  Therefore, the Board affords the findings of the December 2008 VA examination low probative value and affords higher probative value to the results of the February 2014 VA examination, the VA treatment records, and the Veteran's statements, which are competent to discuss symptoms of his disorder and are credible, as they have remained consistent with both the medical record and his prior statements.

Based on these findings, the Board finds that the Veteran's current symptoms more closely approximate a 30 percent evaluation for this disability throughout the appeals period.  This is because the Veteran's symptoms have in fact shown that his IBS causes him to suffer severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, as he has experienced since his diagnosis in October 2007.

Accordingly, an evaluation of 30 percent is warranted for the Veteran's IBS from his initial effective date October 26, 2007 to present.  This is the highest schedular evaluation available for the Veteran's IBS, therefore the discussion that follows will include an extra-schedular analysis.

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

Here, at the 2014 VA examination, as well as in outpatient treatment records, there were no significant functional impairments or effects noted on the Veteran's occupation.  Furthermore, the Veteran has not alleged how his IBS is worse than contemplated by his evaluation of 30 percent, as he has actually described it as improving in regard to the symptoms of cramping.  Accordingly, the Board determines that the Veteran's complaints have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an extraschedular evaluation, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

 The evidence of record does not warrant a rating in excess of that assigned for the Veteran's disability at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2015); see also Fenderson v. West, 12 Vet. App. 119, 126   (1999).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for headaches is reopened.  The appeal is granted to that extent only.

New and material evidence having been received; the claim of entitlement to service connection for a skin disorder is reopened.  The appeal is granted to that extent only.

Entitlement to a disability rating of 30 percent from October 26, 2007, but no higher throughout the period of appeal, for an IBS is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

Although the Board regrets the additional delay, after conducting a review of the record, further development is required prior to adjudicating the Veteran's claim.

PTSD

Here, the Veteran has testified at his 2015 Board hearing that his condition has worsened since his last VA examination in February 2014.  Notably, at that examination, the examiner found that the Veteran was currently married and experienced panic attacks less than weekly.  Since that time, the Veteran contends that he and his wife have obtained a divorce, he has panic attacks more than once weekly, and he has been experiencing increasing paranoia at night since his wife left.

The Board finds that the Veteran has reported worsening symptoms of his PTSD with a depressive disorder not otherwise specified and alcohol abuse since his last VA examination in February 2014 and, therefore, a new examination is warranted.  VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As such, it is necessary to obtain a new examination in order to assess the current severity of the Veteran's PTSD with a depressive disorder not otherwise specified and alcohol abuse, to include his claims of worsening symptoms.

TDIU

As to the issue of entitlement to a TDIU, the claim being remanded herein is inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of entitlement to an increased evaluation for the Veteran's PTSD with a depressive disorder not otherwise specified and alcohol abuse must be developed before the Board renders a decision on the TDIU claim, as the outcome of such evaluation may give rise or negate the need or availability for TDIU.  Upon completion of the development reconsideration of the Veteran's claim for TDIU, to include any additional development deemed to be necessary in such inquiry, should be undertaken.

Headaches

A remand is necessary to provide the Veteran with a new VA examination for his claimed headache disability.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Veteran has been shown to have a currently diagnosed mixed tension and migraine type headaches, via the results of the 2010 VA examination.  However, he was not provided with an etiology opinion for this condition.  Rather, the examiner merely suggested that the Veteran's headaches may be related to several other disabilities, one of which is his service-connected PTSD with depression not otherwise specified and alcohol abuse.  It is noted that the VA examiner did not provide a rationale to support that statement.  As such, the VA examiner's opinion is inadequate and is not helpful in the adjudication of the Veteran's claim.

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

As the Veteran has a current disability, a service-connected psychiatric disability, and an indication via a generic 2010 VA examination opinion that these conditions may be interrelated, the Board finds that the Veteran should be afforded a VA examination to ascertain any potential etiological relationships.  Additionally, as the 2010 VA examination failed to discuss the Veteran's contention of direct service connection, namely to exposure to toxic fumes in burn piles while servicing in the Gulf War, the new VA examination opinion should also focus on this theory of service connection as well.  To this extent, the VA examiner must discuss the Veteran's lay statements as well as any other pertinent medical literature and knowledge that may be applicable to the particulars of the Veteran's claim.  A full rationale, to include citations to any relevant medical authority and literature must be provided.

Skin Disorder

A remand is also  necessary to provide the Veteran with a new VA examination for his claimed skin disability.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, 21 Vet. App. at 303.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.

Here, the Veteran has been shown to have a currently diagnosed skin disorder, to include eczematous rash and chronic dermatitis, via the results of the 2006 and 2010 VA examinations.  However, he was not provided with an etiology opinion for this condition. 

The Veteran has provided lay statements indicating that he was exposed to toxic fumes from burn piles while serving in the Gulf War and that this may have led to the onset of his disability.  The Veteran has indicated that he experienced onset of this condition while in military service.

The Board finds that the Veteran should be afforded a VA examination to ascertain any potential etiological relationships of his current skin disability to his military service, to specifically include exposure to toxic fumes from burn piles while serving in the Gulf War.  To this extent, the VA examiner must discuss the Veteran's lay statements as well as any other pertinent medical literature and knowledge that may be applicable to the particulars of the Veteran's claim.  A full rationale, to include citations to any relevant medical authority and literature must be provided.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, the Veteran should be scheduled with an appropriate in-person examination to determine the current severity of the Veteran's PTSD with depression not otherwise specified and alcohol abuse. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

In particular, the examiner is to discuss the effects of the Veteran's PTSD with depressive disorder not otherwise specified and alcohol abuse, in and of itself, on his employability, activities of daily living, social life, and family life. Any allocation of symptoms or findings of the Veteran's current condition must be sufficiently explained. 

In particular, the examiner must take into account and discuss the Veteran's lay statements regarding worsened symptoms, to include his recent divorce, increased panic attacks, and increased paranoia.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. The Veteran should also be afforded an appropriate examination in order to determine the current diagnosis and etiology of his headache disability. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision. In particular, the examiner must consider the Veteran's statements regarding exposure to burn piles while serving in the Gulf War.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's headache disability was caused by, or is the result of, the Veteran's military service.

Additionally, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's headache disability was caused by, or aggravated beyond its natural progression, by the Veteran's service-connected PTSD with depression not otherwise specified and alcohol abuse.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. The Veteran should also be afforded an appropriate examination in order to determine the current diagnosis and etiology of his skin disability. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision. In particular, the examiner must consider the Veteran's statements regarding exposure to burn piles while serving in the Gulf War.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's skin disability was caused by, or is the result of, the Veteran's military service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998).  

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


